CHIEF JUSTICE




                                                    S
 CAROLYN WRIGHT                                                                                      LISA MATZ
JUSTICES                                                                                         CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                    (214) 712-3450
 MOLLY FRANCIS                                                                                 lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                    GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                       Court of Appeals                                     BUSINESS ADMINISTRATOR
                                                                                                 (214) 712-3434
 LANA MYERS
 DAVID EVANS                       Fifth District of Texas at Dallas                      gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                               600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                      DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                    (214) 712-3400
                                                                                                       INTERNET
 BILL WHITEHILL
                                                                                               HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                             August 31, 2015


     Katherine Drew                                              Lori Ordiway
     Dallas County Public Defender’s Office                      Dallas County District Attorney’s Office
     133 N. Riverfront Blvd., LB-2                               133 N. Riverfront Blvd., LB-19
     Dallas, TX 75207                                            Dallas, TX 75207

     RE:       05-15-01022-CR
               Lauro Arizpe v. The State of Texas

     Counsel:

            The Court has reviewed appellant’s jurisdictional letter brief and the document attached. It
     appears we have jurisdiction over the appeal. See TEX. R. APP. P. 9.2(b)(1), 26.2(a)(1).

             The clerk’s and reporter’s records are due by Monday, September 8, 2015. See TEX. R. APP.
     P. 35.2(a).

                                                               Sincerely,

                                                     /s/       Lisa Matz, Clerk of the Court


     cc:       Felicia Pitre, Dallas County District Clerk
               Crystal Jones, Official Court Reporter, Criminal District Court

     ltr:mrh